COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
THOMAS A. SCHOBER D/B/A EL                                         No. 08-15-00054-CV
PASO HOME BUYERS, III,                           §
                                                                      Appeal from the
                              Appellant,         §
                                                                    327th District Court
V.                                               §
                                                                  of El Paso County, Texas
KEVIN ZIEGLER AND ELIZABETH                      §
ZIEGLER,                                                          (TC# 2014-DCV-1713)
                                                 §
                              Appellees.

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the appeal should be dismissed, in accordance with the opinion of this Court. We

therefore dismiss the appeal. Costs of this appeal are taxed against Appellant. See TEX.R.APP.P.

42.1(d). This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF JULY, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.